                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

GELU TOPA,

             Plaintiff,

v.                                                Case No: 2:16-cv-737-FtM-29CM

TEOFILO MELENDEZ and
NICHOLAS SHAFFER,

             Defendants.


                                        ORDER

      This matter comes before the Court upon review of Defendants’ Notice of

Substitution of Counsel, construed as a Motion to Substitute Counsel, filed on

September 28, 2018. Doc. 49. For the reasons stated below, the motion is granted.

      A motion to permissively withdraw is a matter within the discretion of the

court. Obermaier v. Driscoll, No. 2:00-cv-214-FtM-29D, 2000 WL 33175446, at *1

(M.D. Fla. Dec. 13, 2000). Pursuant to the Local Rules, “no attorney, having made

a general appearance under subsection (a) of [Local Rule 2.03] shall thereafter

abandon the case or proceeding in which the appearance was made, or withdraw as

counsel for any party therein, except by written leave of Court obtained after giving

ten (10) days’ notice to the party or client affected thereby, and to opposing counsel.”

M.D. Fla. Rule 2.03(b).       Here, the motion fails to comply with the notice

requirements of Local Rule 2.03(b) as well as the requirements of Local Rule 3.01(g).1


      1Local Rule 3.01(g) requires that each motion filed in a civil case, with certain
enumerated exceptions, “stat[e] whether counsel agree on the resolution of the motion[.]”
The motion indicates, however, that the law firm Purdy, Jolly, Giuffreda, Barranco

& Jisa, P.A., will continue to represent Defendants, with attorney Richard Giuffreda

remaining as counsel of record. Doc. 49. Defendants only seek to remove attorney

Matthew Wildner, of the same law firm, as counsel of record. Id. Thus, the Court

finds good cause to excuse the failure to comply with Rule 2.03(b) and grant the

motion.

        ACCORDINGLY, it is

        ORDERED:

        Defendants’ Notice of Substitution of Counsel (Doc. 49), construed as a Motion

to Substitute Counsel, is GRANTED. The Clerk is directed to terminate attorney

Matthew Wildner as counsel of record and from receiving future notices of electronic

filing for Defendants.

        DONE and ORDERED in Fort Myers, Florida on this 23rd day of October,

2018.




Copies:
Counsel of record
Pro se parties




M.D. Fla. R. 3.01(g). Here, the Court finds good cause to excuse the failure to comply but
advises the parties that future motions that fail to comply with Local Rule 3.01(g) may be
denied on that basis.



                                          -2-
